Citation Nr: 0839766	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  07-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 rating decision by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bilateral hearing loss and assigned an initial 
noncompensable rating.  The veteran filed a timely appeal 
with respect to that rating.


FINDING OF FACT

The veteran manifests between Level I and Level III hearing 
in the left ear, and Level III in the right ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met at any time 
throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b) (1), 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
November 2005, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required for the 
initial claim of service connection for bilateral hearing 
loss.  Service connection was subsequently granted, and the 
veteran appealed the noncompensable rating assigned November 
2005.  In cases such as this, where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective (or nonexistent) notice with respect 
to the downstream elements.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  That burden has not been met in this case.  
Neither the veteran nor his representative alleges such 
prejudice in this case.  Therefore, no further notice is 
needed.  Regardless, in a letter dated in April 2008, the AOJ 
notified the veteran of the process by which disability 
ratings and effective dates are determined.  The veteran was 
given the opportunity to submit additional information.  The 
claim subsequently was readjudicated in the July 2008 
supplemental statement of the case.  The veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Disability Evaluation

The veteran seeks a higher disability evaluation for his 
service-connected bilateral hearing loss.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for bilateral hearing loss 
by rating decision in January 2006, and was assigned a 
noncompensable evaluation under DC 6100.   

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  The assignment 
of a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

VA afforded the veteran an audiological examination in 
November 2005.  The following pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
30
60
80
85
64
LEFT
10
55
70
75
53

Speech audiometry revealed speech recognition ability of 88 
percent in the right and 92 percent in the left ear.  The 
diagnosis was bilateral hearing loss.  Based on this 
evidence, the RO issued a rating decision in January 2006, 
assigning a noncompensable evaluation.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of III for the right ear (58 to 65 average 
puretone threshold, with between 84 and 90 percent speech 
discrimination).  Based on the same table, results yield a 
numerical designation of I for the left ear (50 to 57 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination).  Entering the category 
designation of III for the right (poorer) ear and I for the 
left ear into Table VII produces a noncompensable disability 
evaluation, under Diagnostic Code 6100.

The veteran was re-evaluated in May 2008.  At that time, VA 
audiological examination revealed:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
25
45
80
95
61
LEFT
25
55
75
80
59

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 84 and 90, the resulting 
numeric designation for the right ear is III.  When the 
column for average pure tone decibel loss falling between 58 
and 65 is intersected with the line for 84 to 90 percent 
discrimination, the resulting designation is III for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of III for 
the right ear and III for the left ear, the point of 
intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.  See 38 C.F.R. § 
4.85(h).

The Board considered the January 2007, private audiologist's 
report, however the accompanying audiogram was uninterpreted.  
38 C.F.R. § 4.85 (a) requires that an examination for hearing 
purposes include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  The private 
audiogram did not follow this requirement.   
   
There are numerous statements from the veteran and his 
friends regarding his hearing loss.  Although he 
unquestionably has hearing loss, it is not to a degree that 
warrants compensation for VA purposes.  The RO, in assigning 
an initial noncompensable rating, has applied the rating 
schedule accurately and there is no basis for assignment of a 
higher evaluation.

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the record does not support the assignment 
of different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the veteran's disability was compensable.  He is accordingly 
not entitled to receive a "staged" rating.  Hart, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


